DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 recites the limitation “the electronic device”. There is insufficient antecedent basis for this limitation in the claim. Thus, claim 7 is rejected under 35 USC § 112.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Claim limitation “one or more computing devices” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “receive, by at least one or more computing devices,...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: For instance, see paragraph 6 of the Pub. No.: US 2019/0251854 that recites “...when executed by one or more computing devices, causes the one or more computing devices to receive, by at least one of the one or more computing devices, a first audible cue from an individual reading aloud from a predetermined script; produce, by at least one of the one or more computing devices, a first response through an electronic device based on the first audible cue; receive, by at least one of the one or more computing devices, a second audible cue from the individual reading aloud from a predetermined script, the second audible cue being different than the first audible cue; and produce, by at least one of the one or 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 14-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (US 2002/0087555 A1)(hereinafter Murata).
Re claim 1, Murata discloses a system configured to provide an interactive reading experience, the system comprising: a microphone configured to convert sound into at least one electrical signal (see ¶ 71 for a microphone configured to convert sound into at least one electrical signal (i.e. voice input unit 14 converts an analog voice signal based on the user's voice picked up by the microphone 1C to a digital signal as shown in fig. 3). It should be noted that microphone 1C converts the user's voice into electrical signal); a speaker configured to convert at least one electrical signal into sound (see ¶ 72 for a speaker configured to convert at least one electrical signal into sound (i.e. voice output unit 15 also outputs read-aloud voice data produced by the read-aloud voice producing unit 13 to the speaker 1E as shown in fig. 3). It should be noted that speaker 1E converts electrical signal into sound); a display configured to convert at least one electrical signal into one or more visual representations (see ¶ 47 for a display configured to convert at least one electrical signal into one or more visual representations (i.e. displays the contents of an electronic mail received externally as shown in fig. 3). It should be noted that display 4 converts the contents of electronic mail into visual representations); one or more processors operatively connected to the microphone, the speaker and the display (see fig. 3 for one or more processors (i.e. CPUs 2, 21, etc.) operatively connected to the microphone (i.e. microphone 1C), the speaker (i.e. speaker 1E) and the display (i.e. display 4)); and one or more memories operatively coupled to the one or more processors and having computer readable instructions stored thereon which, when executed by at least one of the one or more processors, causes the one or more processors (see ¶ 44 for one or more memories (i.e. ROMs 6, 25, RAM 7, RAM 24, etc. as shown in fig. 3) operatively coupled to the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3) and having computer readable instructions stored thereon which, when executed by at least one of the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3), causes the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3)) to: receive a plurality of distinct audible cues through the microphone, the plurality of distinct audible cues emanating from an individual reading aloud from a predetermined script (see ¶s 34-35, 75, 82-83 for receive a plurality of distinct audible cues through the microphone (i.e. microphone 1C as shown in fig. 3), the plurality of distinct audible cues emanating from an individual reading aloud from a predetermined script (i.e. wearable device 20 receives voice data (including telephone call voice data and book reading aloud voice data) wirelessly from the electronic book device 1 as described in fig. 3 paragraph 33). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139); and produce a plurality of responses through at least one of the speaker and display, each response of the plurality of responses being based on one of the plurality of audible cues (see ¶s 35, 75 for produce a plurality of responses through at least one of the speaker (i.e. speaker 1E as shown in fig. 3) and display (i.e. display 4 as shown in fig. 3), each response of the plurality of responses being based on one of the plurality of audible cues (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139)
Re claim 2, Murata as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the plurality of responses are serially manifested through at least one of the speaker and display (see ¶s 35, 75 for the plurality of responses are serially manifested through at least one of the speaker (i.e. speaker 1E as shown in fig. 3) and display (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality of responses. Also, see fig. 12 paragraphs 135-139)
Re claim 3, Murata as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein, when executed by at least one of the one or more processors, the one or more memories causes the one or more processors (see ¶ 44 for executed by at least one of the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3), the one or more memories (i.e. ROMs 6, 25, RAM 7, RAM 24, etc. as shown in fig. 3) causes the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3)) to: receive data other than the plurality of audible cues, the (see ¶ 34 for receive data other than the plurality of audible cues, the data including information generated from at least one of a Global Positioning System (GPS) locator, a motion sensor, a clock and a calendar (i.e. the electronic book device 1 displays calendar information such as the present date/time on the display unit 4 as described in paragraph 40)); and produce one or more responses based on the data, wherein at least one of the one or more responses based on the data is distinct from each of the plurality of responses based on the plurality of audible cues (see ¶s 35, 75 for produce one or more responses based on the data, wherein at least one of the one or more responses based on the data is distinct from each of the plurality of responses based on the plurality of audible cues (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality of responses based on the plurality of audible cues. Also, see fig. 12 paragraphs 135-139)
Re claim 4, Murata as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the plurality of audible cues includes at least one sound, word, phrase, sentence and voice inflection of the individual reading aloud (see ¶s 50, 52, 139 for the plurality of audible cues includes at least one sound, word, phrase, sentence and voice inflection of the individual reading aloud (i.e. the read-aloud or reciting voice reproducing data includes data on types of books such as cartoon or comic books and novels, data on sound effects lasts, sounds of wind) to be reproduced, and a reciter voice table that has recorded voice types of famous persons, voice actors/actresses, etc., as reciters as described in paragraph 35))
Re claim 5, Murata as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the plurality of responses includes at least one of (i) an image on the display, (ii) an animation on the display, (iii) a sound emanating from the speaker, (iv) vibration, (v) shaking, and (vi) flashing lights (see ¶s 39, 41, 75, 118 for the plurality of responses includes at least one of (i) an image on the display, (ii) an animation on the display, (iii) a sound emanating from the speaker, (iv) vibration, (v) shaking, and (vi) flashing lights (i.e. the electronic book device 1 displays on the display unit 4 the images of the characters 402 and 403 of the received book data as described in fig. 10 paragraph 119))
Re claim 6, Murata as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the predetermined script is one of a book, a magazine, a publication and a website (see ¶ 35 for the predetermined script is one of a book, a magazine, a publication and a website)
Re claim 8, Murata as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein consecutive, complete readings of the predetermined script result in different responses (see ¶s 133-146 for consecutive, complete readings of the predetermined script result in different responses (i.e. when the CPU 2 determines that all the pages have been read aloud or reproduced (YES in step D14), it terminates the reading-aloud or reproducing process as described in figs. 9, 12 paragraph 147))
Re claim 9, Murata discloses a non-transitory computer-readable medium having computer-readable code stored thereon that, when executed by one or more computing devices, causes the one or more computing devices to: receive, by at least one of the one or more computing devices, a first audible cue from an individual reading aloud from a predetermined script (see ¶s 34-35, 75, 82-83 for receive, by at least one of the one or more computing devices (i.e. one of the one or more computing devices as described in fig. 1 paragraph 37), a first audible cue from an individual reading aloud from a predetermined script (i.e. wearable device 20 receives voice data (including telephone call voice data and book reading aloud voice data) wirelessly from the electronic book device 1 as described in fig. 3 paragraph 33). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139); produce, by at least one of the one or more computing devices, a first response through an electronic device based on the first audible cue (see ¶s 35, 75 for produce, by at least one of the one or more computing devices (i.e. one of the one or more computing devices as described in fig. 1 paragraph 37), a first response through an electronic device based on the first audible cue (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139); receive, by at least one of the one or more computing devices, a second audible cue from the individual reading aloud from a predetermined script, the second audible cue being different than the first audible cue, the second audible cue received after receipt of the first audible cue (see ¶s 34-35, 75, 82-83 for receive, by at least one of the one or more computing devices (i.e. one of the one or more computing devices as described in fig. 1 paragraph 37), a second audible cue from the individual reading aloud from a predetermined script, the second audible cue being different than the first audible cue, the second audible cue received after receipt of the first audible cue (i.e. wearable device 20 receives voice data (including telephone call voice data and book reading aloud voice data) wirelessly from the electronic book device 1 as described in fig. 3 paragraph 33). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139); and produce, by at least one of the one or more computing devices, a second response through the electronic device based on the second audible cue, the second response being different than the first response (see ¶s 35, 75 for produce, by at least one of the one or more computing devices (i.e. one of the one or more computing devices as described in fig. 1 paragraph 37), a second response through the electronic device based on the second audible cue, the second response being different than the first response (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139)
Re claim 10, Murata as discussed in claim 9 above discloses all the claim limitations with additional claimed feature wherein the first response includes one or more first images or animations being shown on a display of the electronic device, and wherein the second response includes one or more second images or animations being shown on the display of the electronic device (see ¶s 35, 75, 118 for the first response includes one or more first images or animations being shown on a display of the electronic device, and wherein the second response includes one or more second images or animations being shown on the display of the electronic device (i.e. the electronic book device 1 displays on the display unit 4 the images of the characters 402 and 403 of the received book data as described in fig. 10 paragraph 119). It should be noted that the display shows a plurality of responses. Also, see fig. 12 paragraphs 135-139)
Re claim 11, Murata as discussed in claim 9 above discloses all the claim limitations with additional claimed feature wherein the first response is one or more first sounds being played from a speaker of the electronic device, and wherein the second response includes one or more second sounds being played from the speaker of the electronic device (see ¶s 35, 75 for the first response is one or more first sounds being played from a speaker (i.e. speaker 1E as shown in fig. 3) of the electronic device, and wherein the second response includes one or more second sounds being played from the speaker of the electronic device (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality of responses. Also, see fig. 12 paragraphs 135-139)
Re claim 14, Murata as discussed in claim 9 above discloses all the claim limitations with additional claimed feature wherein the one or more audible cues include at least one of sounds, words, phrases, sentences and voice inflections (see ¶s 50, 52, 139 for the one or more audible cues include at least one of sounds, words, phrases, sentences and voice inflections (i.e. the read-aloud or reciting voice reproducing data includes data on types of books such as cartoon or comic books and novels, data on sound effects lasts, sounds of wind) to be reproduced, and a reciter voice table that has recorded voice types of famous persons, voice actors/actresses, etc., as reciters as described in paragraph 35))
Re claim 15, Murata discloses a method implemented by one or more computing devices for creating an interactive reading experience, the method comprising: a)    receiving, by at least one of the one or more computing devices, one or more cues from an individual reading aloud from a predetermined script (see ¶s 34-35, 75, 82-83 for receiving, by at least one of the one or more computing devices (i.e. one of the one or more computing devices as described in fig. 1 paragraph 37), one or more cues from an individual reading aloud from a predetermined script (i.e. wearable device 20 receives voice data (including telephone call voice data and book reading aloud voice data) wirelessly from the electronic book device 1 as described in fig. 3 paragraph 33). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139); and b)    producing, by at least one of the one or more computing devices, a response based on each one of the one or more cues, wherein a response associated with a first one of the one or more cues is different than a response associated with a second one of the one or more cues (see ¶s 35, 75 for producing, by at least one of the one or more computing devices (i.e. one or more computing devices as described in fig. 1 paragraph 37), a response based on each one of the one or more cues, wherein a response associated with a first one of the one or more cues is different than a response associated with a second one of the one or more cues (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139)
Re claim 16, Murata as discussed in claim 15 above discloses all the claim limitations with additional claimed feature wherein at least one of the responses is an audible response manifested through a speaker (see ¶s 35, 75 for at least one of the responses is an audible response manifested through a speaker (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality of responses. Also, see fig. 12 paragraphs 135-139)
Re claim 17, Murata as discussed in claim 15 above discloses all the claim limitations with additional claimed feature wherein at least one of the responses is a visual response manifested through a display (see ¶s 35, 75 for at least one of the responses is a visual response manifested through a display (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality of responses. Also, see fig. 12 paragraphs 135-139)
Re claim 21, Murata as discussed in claim 15 above discloses all the claim limitations with additional claimed feature further comprising: receiving data other than the plurality of audible cues, the data including information generated from at least one of a Global Positioning System (GPS), a motion sensor, a clock and a calendar (see ¶ 34 for receiving data other than the plurality of audible cues, the data including information generated from at least one of a Global Positioning System (GPS), a motion sensor, a clock and a calendar (i.e. the electronic book device 1 displays calendar information such as the present date/time on the display unit 4 as described in paragraph 40))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, 13, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2002/0087555 A1)(hereinafter Murata) as applied to claims 1-6, 8-11, 14-17 and 21 above, and further in view of SON et al. (US 2016/0154624 A1)(hereinafter SON).
Re claim 7, Murata as discussed in claim 1 above discloses all the claim limitations with additional claimed feature being operatively connected to the one or more processors, wherein, when executed by at least one of the one or more processors, the one or more memories causes the one or more processors (see ¶ 44 for being operatively connected to the one or more processors, wherein, when executed by at least one of the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3), the one or more memories (i.e. ROMs 6, 25, RAM 7, RAM 24, etc. as shown in fig. 3) causes the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3)) 
Murata fails to explicitly teach further comprising: a camera configured to record or capture one or more images or videos, the camera to: receive one or more visual cues from an external environment around the electronic device; and produce one or more responses through at least one of the speaker and display, each of the one or more responses being based on the one or more visual cues. However, the reference of SON explicitly teaches further comprising: a camera configured to record or capture one or more images or videos, the camera to (see ¶ 78 for a camera configured to record or capture one or more images or videos, the camera (i.e. cameras 121 may process image frames of still pictures or video obtained by image sensors in a video or image capture mode as shown in fig. 1)): receive one or more visual cues from an external environment around the electronic device (see ¶s 177-178 for receive one or more visual cues from an external environment around the electronic device (i.e. a sensing signal generated from the sensing unit 140 to indicate that the mobile terminal has been lifted to a top from a bottom and a sensing signal generated from the sensing unit 140 to indicate that an object proximate to the mobile terminal has been detected as described in fig. 6 paragraph 176)); and produce one or more responses through at least one of the speaker and display, each of the one or more responses being based on the one or more visual cues (see ¶ 176-177 for produce one or more responses through at least one of the speaker (i.e. speaker as described in fig. 1 paragraph 127) and display (i.e. display unit 151 as described in fig. 1 paragraph 126), each of the one or more responses being based on the one or more visual cues (i.e. based on a sensing signal generated from the sensing unit 140 to indicate that the mobile terminal has been lifted to a top from a bottom and an information indicating whether a user's mouth or eye is detected from an image captured by a camera, the controller 180 may determine whether a preset gesture is inputted. For instance, if a sensing signal indicating that the mobile terminal has been moved from a bottom to a top is generated, the controller 180 activates a camera and is then able to photograph a surrounding environment through the activated camera as described in fig. 6 paragraph 178))
Therefore, taking the combined teachings of Murata and SON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (response) into the system of Murata as taught by SON.
One will be motivated to incorporate the above feature into the system of Murata as taught by SON for the benefit of having a controller 180 that may determine whether a preset gesture is inputted based on a sensing signal generated from the sensing unit 140 to indicate that the mobile terminal has been lifted to a top from a bottom and an information indicating whether a user's mouth or eye is detected from an image captured by a camera in order to ease the processing time when determining whether a preset gesture is inputted based on a sensing signal generated from the sensing unit 140 (see fig. 1 ¶ 178)
Re claim 12, Murata as discussed in claim 9 above discloses all the claim limitations with additional claimed feature wherein, when executed by the one or more computing devices, causes the one or more computing devices (i.e. the one or more computing devices as described in fig. 1 paragraph 37)
(see fig. 10 ¶s 202-206 receive data other than the one or more audible cues, the data including information from at least one of a Global Positioning System (GPS) locator, a motion sensor, and a clock (i.e. Global Positioning System (GPS) locator and motion sensor as described in fig. 1 paragraphs 76-77); and produce one or more third responses based on the data (see fig. 10 ¶s 202-206 for produce one or more third responses based on the data (i.e. sensing unit 140 can generate a sensing signal indicating that a movement of the mobile terminal has been detected and a sensing signal indicating that an object (e.g., a user's face, etc.) proximate to the mobile terminal has been detected as shown in fig. 1 paragraph 162))
Therefore, taking the combined teachings of Murata and SON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (response) into the system of Murata as taught by SON.
One will be motivated to incorporate the above feature into the system of Murata as taught by SON for the benefit of sending a data indicated by a pointer to a target indicated by a user voice in response to a preset gesture input, while the display unit 151 is touched with the pointer, if a user's voice input is received, the controller 180 can 
Re claim 13, the combination of Murata and SON as discussed in claim 12 above discloses all the claimed limitations but fails to explicitly teach wherein the one or more data sources include at least one Global Positioning System (GPS) locator, a motion sensor, and a clock. However, the reference of SON explicitly teaches wherein the one or more data sources include at least one Global Positioning System (GPS) locator, a motion sensor, and a clock (see ¶s 76-77 for the one or more data sources include at least one Global Positioning System (GPS) locator, a motion sensor, and a clock)
Therefore, taking the combined teachings of Murata and SON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (GPS) into the system of Murata as taught by SON.
One will be motivated to incorporate the above feature into the system of Murata as taught by SON for the benefit of having a location information module 115 that is generally configured to detect, calculate, derive or otherwise identify a position of the mobile terminal, wherein the location information module 115 includes a Global Position System (GPS) module, a Wi-Fi module, or both, wherein if desired, the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of 
Re claim 18, Murata as discussed in claim 15 above discloses all the claim limitations with additional claimed feature by at least one of the one or more computing devices, by at least one of the one or more computing devices (i.e. the one or more computing devices as described in fig. 1 paragraph 37)
 Murata fails to explicitly teach further comprising: downloading, an application to an electronic device prior to step a); and initiating, the application on the electronic device prior to step a). However, the reference of SON explicitly teaches further comprising: downloading, an application to an electronic device prior to step a) (see ¶ 66 for downloading an application to an electronic device (i.e. application programs may be downloaded from an external server via wireless communication as shown in fig. 1)); and initiating, the application on the electronic device prior to step a) (see ¶ 66 for initiating the application on the electronic device (i.e. controller 180 controls some or all of the components illustrated in FIGS. 1A-1C according to the execution of an application program that have been stored in the memory 170 as described in paragraph 67))
Therefore, taking the combined teachings of Murata and SON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (application) into the system of Murata as taught by SON.
One will be motivated to incorporate the above feature into the system of Murata as taught by SON for the benefit of using the storage capacity of a memory 170 that may be configured to store application programs executed in the mobile terminal 100, 
Re claim 19, Murata as discussed in claim 15 above discloses all the claim limitations with additional claimed feature by at least one of the one or more computing devices (i.e. one or more computing devices as described in fig. 1 paragraph 37)
Murata fails to explicitly teach further comprising: producing, a physical response based on each one of the one or more cues. However, the reference of SON explicitly teaches further comprising: producing, a physical response based on each one of the one or more cues (see fig. 10 ¶s 203-206 for producing a physical response based on each one of the one or more cues (i.e. sending a data indicated by a pointer to a target indicated by a user voice in response to a preset gesture input as shown in fig. 10 paragraph 202))
Therefore, taking the combined teachings of Murata and SON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (response) into the system of Murata as taught by SON.
One will be motivated to incorporate the above feature into the system of Murata as taught by SON for the benefit of sending a data indicated by a pointer to a target indicated by a user voice in response to a preset gesture input, while the display unit 151 is touched with the pointer, if a user's voice input is received, the controller 180 can send a location information indicated by the marker 1010 to a target indicated by the 
Re claim 20, the combination of Murata and SON as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by Murata and wherein the visual response includes at least one of flashing lights, an image on a display, and a video on the display (see ¶ 118 for the visual response includes at least one of flashing lights, an image on a display, and a video on the display (i.e. the electronic book device 1 displays on the display unit 4 the images of the characters 402 and 403 of the received book data as described in fig. 10 paragraph 119))
Murata fails to explicitly teach wherein the physical response includes at least one of vibration and shaking of the electronic device. However, the reference of SON explicitly teaches wherein the physical response includes at least one of vibration and shaking of the electronic device (see figs. 1, 7-8 ¶s 172, 184, 193 for the physical response includes at least one of vibration and shaking of the electronic device (i.e. the feedback may have such a type as an output of vibration as shown in fig. 5 paragraph 173))
Therefore, taking the combined teachings of Murata and SON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (vibration) into the system of Murata as taught by SON.
One will be motivated to incorporate the above feature into the system of Murata as taught by SON for the benefit of having a haptic module 153 that can be configured 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

4/1/2021
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484